ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/9/21 wherein the specification was amended; claims 1-10 were canceled; and claims 11 and 12 were added.
	Note(s):  Claims 11 and 12 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a NIR molecule,
 
    PNG
    media_image1.png
    419
    321
    media_image1.png
    Greyscale
, and a method of making the molecule as set forth in claim 12.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12:  The claim is ambiguous because of the S-values (S1, S11, S12, S13, S2, S21, S22, S3, S31, S32, S33, S34, S35, and S0456)  appearing throughout the claim.  It is unclear what Applicant’s intentions are regarding the S-values.  For clarity of the claimed invention, if S0456 and the other S-values are intended to be a compound (see line 3), then please insert the structure.  If the S-values appearing at the being of the lines are intended to be ‘steps and indentations’, Applicant is respectfully reminded that according to MPEP 608.01(i), when a claim sets forth a plurality of elements/steps, each element/step of the claim should be separated by a line indentation.
Claim 12:  The claim is confusing as it is not clear what products1-5 are in lines 9, 16, 20, 27, and 31 of the claim.  In addition, it is unclear what is S0456 and what is the product(s) being reference in lines 6, 7, 12, 38, and 39.  
Note(s):  For clarity of the claim, Applicant is respectfully requested to incorporate the structure into the claims.  In addition, Applicant is respectfully requested to be consistent in referring to the same product.  For example, if Applicant is asserting that product 3 and S0456 are the same, then throughout the claim, it should be referred to in the same way to avoid confusion.  Likewise, if product 5 and Pemetrexed-Tyr refer to the same substance, then it is suggested the structure be references in the same manner throughout the claim.   Applicant may want to consider line indentations and incorporating the structures in the approach indented sections of the claims in order that the claims will be clear and concise.

ALLOWABLE CLAIMS
Claim 11 is allowable over the prior art because the prior art neither anticipates nor renders obvious a molecule as set forth in independent claim 11 (or a method of making the molecule as set forth in claim 12; however, the 112 second rejections and objections over claim 12 must be overcome).  The closest art is Applicant’s own work which is disclosed in WO 2022082932.

TRADEMARKS/TRADENAMES IN CLAIMS & SPECIFICATION
The use of the terms ‘Vilsmeier-Haack’ and ‘Pemetrexed-Tyr’, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

SPECIFICATION
The disclosure is objected to because of the following informalities: the structures appearing on pages 4, 9, and 13 are not readable as the structures contain some atoms and subscripts that are not readable.  Thus, Applicant is respectfully requested to submit readable copies of the structures.
Appropriate correction is required.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant has requested priority based on the filing of parent application CHINA 202011145658.3 filed 10/23/20.  While the priority document was made of record, there was no English translation or English equivalent made of record.  Therefore, one cannot ascertain whether or not Applicant is entitled to the priority date.

COMMENTS/NOTES
Due to the extensive changes necessary to clarify the record, it is the Examiner’s position that a written communication is appropriate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 16, 2022